COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS
                                         §

 MINDY M. RICE,                              §             No. 08-16-00133-CV

                     Appellant,              §                 Appeal from the

 v.                                          §              367th District Court

 NATALIE FIX AND ALLSTATE FIRE               §            of Denton County, Texas
 AND CASUALTY INSURANCE
 COMPANY,                                    §             (TC# 14-06112-367)

                      Appellees.             §

                                           §
                                         ORDER

       The Court GRANTS Robin Callaway-Newton’s request for an extension of time within

which to file the Reporter’s Record until November 18, 2016.    NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that Robin Callaway-Newton, Official Court Reporter for the

367th District Court for Denton County, Texas, prepare the Reporter’s Record and forward the

same to this Court on or before November 18, 2016.

       IT IS SO ORDERED this 19th day of October, 2016.

                                           PER CURIAM


Before McClure, C.J., Rodriguez and Hughes, JJ.